        Case 1:19-cv-02106-PKC-RML Document 5 Filed 04/15/19 Page 1 of 1 PageID #: 16

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

    HANOVER PREST-PAVING COMPANY d/b/a                              )
     HANOVER ARCHITECTURAL PRODUCTS                                 )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 19-cv-2106 PKC-RML
                                                                    )
  KELCO CONSTRUCTION, INC. and TWO TREES                            )
          MANAGEMENT CO. LLC,                                       )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kelco Construction, Inc.
                                           25 Newton Place
                                           Hauppauge, NY 11788

                                           Two Trees Management Co. LLC
                                           45 Main Street, 12th Floor
                                           Brooklyn, NY 11201

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Gary M. Fellner, Esq.
                                           Porzio, Bromberg & Newman, P.C.
                                           156 West 56th Street, Suite 803
                                           New York, NY 10019


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             %06(-"4$1"-.&3
                                                                             CLERK OF COURT


Date:     4/15/2019                                                           s/Kimberly Davis
                                                                                         Signature of Clerk or Deputy Clerk
